Citation Nr: 0739784	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the thoracic and lumbar spines.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disorder, to include fibrositis and osteoarthritis of the 
cervical spine.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to the service connection for 
sinusitis.

4.  Whether there was clear and unmistakable error (CUE) in 
an August 30, 1977 rating decision which denied service 
connection for fibrositis and osteoarthritis of the cervical 
spine.

5.  Whether there was CUE in an August 30, 1977 rating 
decision which denied service connection for sinusitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1952 through 
October 1954. 

In a decision by the New York City, New York Regional Office 
(RO) of the Department of Veterans Affairs (VA) prepared in 
August 1977 and issued in September 1977, the RO denied the 
veteran's claim for entitlement to service connection for 
sinusitis.   The Board denied the claim in December 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied each of the claims on 
appeal, including the claim of CUE in the August 1977 RO 
denial of service connection for sinusitis.  After the RO 
issued a statement of the case (SOC) in August 2005, the 
veteran's timely substantive appeal was received in early 
October 2005.  

The veteran's request to reopen his claims for service 
connection for a neck disorder were interpreted by the RO as 
limited to fibrositis and osteoarthritis of the cervical 
spine.  The Board finds that the claims are more accurately 
interpreted as stated on the title page of this decision.

The veteran's September 2007 motion that his claim be 
advanced on the docket based on his age has been granted.  38 
C.F.R. § 20.900(c) (2007).  Accordingly, the veteran's claim 
has been advanced on the Board's docket. 


The Board received additional evidence from the veteran in 
later November 2007.  The veteran expressly waived his right 
to review of this evidence by the agency of original 
jurisdiction prior to review by the Board.  38 C.F.R. 
§ 20.1304 (2007).  Another package of correspondence from the 
veteran was received by the Board in December 2007.  This 
package was not accompanied by a waiver, but consisted 
entirely of duplicates of the letter from the veteran dated 
in August 2007, with the same Enclosures List, and enclosures 
alphabetized through the letter "O," accompanied by 
duplicates of medical statements, adjudicative actions, and 
private and service medical records already of record.  
Although no waiver accompanied this voluminous communication 
from the veteran, no waiver is required, as the packet 
contains no relevant information or clinical evidence which 
has not yet been associated with the claims files.

The claim for service connection for osteoarthritis of the 
thoracic and lumbar spines and the reopened claims for 
service connection for fibrositis and osteoarthritis of the 
cervical spine and for sinusitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 30, 1977 rating decision, issued in September 
1977, which denied service connection for fibrositis and 
osteoarthritis of the cervical spine on the bases that there 
was no evidence of fibrositis or osteoarthritis in service, 
within a presumptive period, and no medical evidence that 
fibrositis or osteoarthritis was present on VA examination in 
1977, was not appealed and became final in 1978.

2.  A July 1995 Board decision which denied service 
connection for a cervical spine disorder, on the basis that 
there was no evidence of a cervical spine disorder in service 
or within a presumptive period, and no evidence of 
relationship of a cervical spine disorder to the veteran's 
service, and a June 1997 Order of the Court of Appeals for 
Veterans Claims which affirmed that Board decision, are 
final.

3.  The private medical opinions submitted in 2003 and 2007 
which state that the veteran has current cervical spine 
disorders, to include pain and degenerative changes, and 
which relate the etiology of the current cervical spine 
disorders to incidents of the veteran's military service are 
new, and relate to previously unestablished facts on which 
the prior denials were based, and thus are material, and a 
reasonable possibility of substantiating the claim. 

4.  A December 1978 Board decision which denied service 
connection for sinusitis is final.

5.  The private medical opinions submitted in 2003 which 
state that the veteran has a current sinus disorder and which 
relate the etiology of the current sinus disorder to 
incidents of the veteran's military service are new, and 
relate to previously unestablished facts on which the prior 
denial was based, are material, and a reasonable possibility 
of substantiating the claim.  

6.  The August 30, 1977 rating decision which denied service 
connection for fibrositis and osteoarthritis was fully 
supported by the facts of record, since the service medical 
records disclosed no notation that those disorders were 
present in service, there was no post-service evidence of the 
disorders during any applicable presumptive period, and no 
diagnosis of fibrositis and osteoarthritis was assigned at 
the time of the August 1977 VA examination, which disclosed 
that no osteoarthritis was present.  

7.  The August 30, 1977 rating decision, which denied service 
connection for sinusitis, and for which the veteran perfected 
an appeal, was subsumed by a December 1978 Board decision.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
prior final decisions that denied service connection for a 
cervical spine disorder, claimed as fibrositis and 
osteoarthritis or degenerative changes of the cervical spine.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  

2.  Evidence received since the December 1978 Board decision 
is new and material and the claim for service connection for 
sinusitis is reopened. 38 U.S.C.A. §§ 5104, 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2006).

3.  The criteria for revision or reversal of an August 1979 
rating decision which denied service connection for 
fibrositis and osteoarthritis on the basis of CUE have not 
been met.  38 U.S.C.A. § 5109A (West 2002).  

4.  The veteran's claim that an August 30, 1977 rating 
decision which denied service connection for sinusitis must 
be dismissed as a matter of law.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1104 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004).  Therefore, no further discussion as to 
compliance with the VCAA is required as to the veteran's 
claim of CUE in the August 1977 rating decision which denied 
service connection for fibrositis and osteoarthritis of the 
cervical spine and for sinusitis.  

The Board's determination that new and material evidence has 
been received to reopen the claims of entitlement to service 
connection for fibrositis and osteoarthritis of the cervical 
spine and for sinusitis constitute a grant of the appeals for 
reopening of the claims.  To that extent, the decision below 
is favorable to the veteran.  It would be adverse to the 
veteran's interests to remand the claims without reopening, 
and therefore, no further discussion of actions to comply 
with the VCAA with regard to those claims is required.  

I.  Requests to Reopen Claims

Law and regulations applicable to determine whether a claim 
may be reopened

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim. 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2007).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

1.  Request to reopen a claim for service connection for 
fibrositis and osteoarthritis of the cervical spine

By a rating decision prepared in August 1977 and issued in 
September 1977, the veteran's claim for service connection 
for fibrositis and osteoarthritis was denied on the bases 
that there was no evidence of fibrositis or osteoarthritis in 
service, or within a presumptive period, and because there 
was no medical evidence that fibrositis or osteoarthritis was 
present on VA examinations in 1977.  The veteran did not 
appeal that decision and it became final in September 1978.

In December 1991, the veteran submitted a claim for service 
connection for a neck disorder, of unspecified type, and the 
RO accepted this as a new claim.  By a Board decision issued 
in July 1995, the Board found that the veteran's contention 
that a cervical spine disorder began in service was not 
credible, as post-service clinical records more accurately 
dated onset of cervical spine pain to 1963, and service 
medical records did not disclose complaints, diagnosis, or 
treatment of cervical spine pain.  By an order issued in June 
1997, the Court of Appeals for Veterans Claims (CAVC) upheld 
the Board's decision.  That decision is final.

The evidence the veteran has submitted since that time 
includes numerous statements from the veteran which reiterate 
statements he previously provided.  He has also provided 
numerous duplicative records.  These submissions do not 
assist the veteran to establish any fact relevant to the 
criteria for service connection which were a basis for a 
prior denial.

The veteran has submitted several statements from B. Riegel, 
MD.  In an October 2003statemente, Dr. Riegel noted that 
veteran served as radioman and communications chief, that the 
veteran's duties required him to carry a large radio on his 
back with a 10-foot whip antenna.  The veteran reported that 
the antenna apparently snapped back and forth, striking him 
neck and mid-back pain.  Dr. Riegel noted that recent 
diagnostic studies showed multilevel degenerative changes in 
the cervical spine region.  He stated that it was his 
professional opinion that the veteran's present neck pain and 
back pain conditions were directly related to injuries 
sustained while serving as a radioman and communications 
chief.  Dr. Riegel reiterated this same basic opinion in a 
December 2003 statement and in a March 2007 statement.  

The new medical opinions provided by Dr. Riegel are material 
to the criteria for service connection for a cervical spine 
disorder, since he states that the veteran has a cervical 
spine disorder.  The statements also are material to the 
claims for osteoarthritis or fibrositis of the cervical 
spine, which were not previously established, since Dr. 
Riegel has not limited his statement that the veteran has 
neck disorders and pain to a specific diagnosis or disorder.  
The evidence is new and material, and raises a reasonable 
possibility of substantiating the claim.  The criteria for 
reopening the claim are met.

Once a claim is reopened, the claim may be considered on the 
merits, if adequate development has been conducted and the 
duties to notify and assist have been met.  In this case, it 
is clear from the records that the veteran's post-service 
clinical records are incomplete.  Dr. Riegel's letters, which 
state that Dr. Riegel has been treating the veteran for neck 
pain, identify clinical records relevant to the veteran's 
current cervical spine disorder which are not of record.  Dr. 
Riegel's letters, although favorable to the veteran, include 
no rationale which would serve as a persuasive basis for 
granting the veteran's claim, since those states fail to 
account for the negative evidence of record.  

However, the evidence of record does not accurately document 
what current cervical spine disorders the veteran currently 
manifests.  Since it is clear that there are additional 
records which have not been sought which might be relevant to 
the claim, and additional discussion of the unfavorable 
opinion is required, development is not complete.  The 
reopened claim for service connection for a cervical spine 
disorder is addressed in the Remand appended to this 
decision.  

2.  Request to reopen a claim for service connection for 
sinusitis

By a Board decision issued in December 1978, a claim for 
service connection for sinusitis was denied, on the basis 
that there was no diagnosis of chronic sinusitis in service 
and there was no diagnosis of sinusitis at the time of the 
1977 VA examination.  Board decisions in April 1981 and July 
1995 determined that new and material evidence had not been 
submitted following the Board's 1978 denial of service 
connection for that disorder on the merits.  By an order 
issued in June 1997, the Court upheld the Board's decision.  
The December 1978 Board decision is final.

The evidence the veteran has submitted since that time 
includes numerous statements by the veteran.  In addition, 
the veteran submitted a statement from Louis M. Cohen, MD, 
dated in October 2003.  In that statement, Dr. Cohen opined 
that the veteran's records reflect that he "has apparently 
suffered from bronchopneumonia and recurrent URI since the 
1950's.  He has had long-term problems with chronic sinusitis 
. . ..  I believe that this is a direct result of this 
illness that he contracted while serving in the military 
services in the 1950's."  In a December 2003 statement, Dr. 
Cohen opined that, as to certain disorders, apparently 
including sinusitis, that there was a "high probability" 
that the current disorders were "at least in part" due to 
the veteran's 

Since the new medical opinions provided by Dr. Cohen are 
material to the criteria for service connection which were 
not previously established, the evidence is new and material, 
and raises a reasonable possibility of substantiating the 
claim.  The criteria for reopening the claim are met.

Once a claim is reopened, the claim may be considered on the 
merits, if adequate development has been conducted and the 
duties to notify and assist have been met.  In this case, it 
is clear from the records that the veteran's post-service 
clinical records are incomplete.  Dr. Cohen's letters, which 
state that he treated the veteran for sinus disorders, 
identifies clinical records regarding the veteran's current 
sinus disorder which are not of record.  Dr. Cohen's letters, 
although favorable to the veteran, include no rationale which 
would serve as a persuasive basis for granting the veteran's 
claim, since those statements fail to account for the 
negative evidence of record.  

However, the medical evidence of record does not document 
whether the veteran continues to manifest sinusitis.  Since 
it is clear that there are additional records which have not 
been sought which might be relevant to the claim, and 
additional discussion of the unfavorable opinion is required, 
development is not complete.  The reopened claim for service 
connection for a cervical spine disorder is addressed in the 
Remand appended to this decision.  

II.  Claims of CUE

Decisions issued by the Board are final.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.1100, 20.1104(a)(1).  When the Board affirms 
a determination of the agency of original jurisdiction (here 
the RO), such determination is subsumed by the final 
appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1100, 20.1103, 20.1104.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that § 3.105(a) applies only to RO 
decisions, and not to Board decisions.  In so holding, the 
Federal Circuit noted that to hold otherwise would permit an 
inferior tribunal, e.g., a regional office, to collaterally 
review the actions of a superior one, i.e., the Board.  
Smith, supra, at 1526.

Subsequently, in Duran v. Brown, 7 Vet. App. 216, 224 (1994), 
the Court held that an RO decision "appealed to and affirmed 
by the Board" was thus "subsumed by the Board's decision," 
and could not be attacked on CUE grounds.  See Donovan v. 
Gober, 10 Vet. App. 404 (1997), aff'd sub nom. Donovan v. 
West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 1255 (1999).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

It has been held that CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). 

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

3.  CUE in rating decision which denied service connection 
for fibrositis and osteoarthritis

The veteran contends that service connection should have been 
granted for fibrositis and osteoarthritis in 1977 because 
neck pain was treated chronically and continuously after his 
service.  However, there are two primary flaws with the 
veteran's contentions.  Although the veteran submitted 
subjective reports of neck pain following service, no 
clinical provider stated an opinion linking the veteran's 
neck pain to his service. 

When the veteran sought service connection for fibrositis and 
osteoarthritis in 1977, the veteran reported that he had 
headaches throughout his head, "[r]adiating [d]own [b]ack of 
[n]eck."  He provided no clinical evidence of current 
treatment for fibrositis of any area of the body, to include 
the cervical spine.  For purposes of information only, and 
without reliance thereon, the Board notes that fibrositis is 
defined as inflammation of fibrous tissue, or a term used to 
denote generalized muscle aching, soreness, or stiffness, 
with multiple tender trigger points.  Stedman's Medical 
Dictionary 672 (27th ed. 2000).  The examiner who conducted 
VA examination in August 1977 specifically noted that there 
was normal contour of the cervical spine and of the trapezius 
muscles bilaterally.  The veteran's forward flexion was noted 
as limited to 25 degrees.  The examiner did not specify 
whether this range of motion was for the cervical spine or 
for the lumbosacral spine.  The veteran reported that the 
limitation was motion was due to pain and to obstruction.  
The veteran also reported that he had neck pain as secondary 
to his recurrent sinus and respiratory disorders.  

After review of the radiologic examination, which disclosed 
no abnormality of the cervical spine, and after conducting 
the physical examination and noting the veteran's lengthy 
history, the examiner declined to assign a diagnosis for the 
veteran's complaints of headache and sinus pain radiating 
down the neck.  The examiner stated, in the block for 
notation of medical diagnosis, "No general medical 
disease."  

Although the veteran submitted post-service medical 
statements disclosing that he was treated for several 
physicians from 1954 (the year of his service discharge) to 
1977, these statements did not assign a diagnosis of 
fibrositis and osteoarthritis.  August 1977 VA radiologic 
examination of the cervical spine revealed a normal cervical 
spine.  The VA examiner stated, as to diagnosis, that there 
was no general medical disorder.  

The clear clinical evidence that no diagnosis of fibrositis 
and osteoarthritis was assigned at the time of VA examination 
in August 1977 is fully consistent with the RO's August 1977 
denial of service connection for those disorders.  The 
absence of evidence of private clinical diagnosis of 
fibrositis or osteoarthritis was also consistent with the 
August 1977 denial.  

The record reflects that the veteran has been diagnosed as 
having degenerative changes of the cervical spine since 1977, 
but a determination as to CUE must be made on the evidence of 
record at the time of the August 1977 rating decision.  The 
Board understands the veteran's contention that the veteran 
had neck pain chronically and continuously after service, 
even if no diagnosis was assigned in 1977.  Nevertheless, 
since there is objective evidence that fibrositis and 
osteoarthritis were present at the time of the veteran's 
August 1977 VA examination, the evidence does not establish 
that the RO's determination was clearly and unmistakably 
erroneous.  

There is no other evidence of record which establishes that 
the correct facts were not before the RO at the time of the 
August 1977 rating decision.  The veteran does not contend 
that the RO incorrectly applied any statute or regulation.  
The veteran argues that the RO should have given more weight 
to his lay statements that he had neck pain.  However, the 
Court has stated that CUE cannot be established on the basis 
of disagreement as to the weighing of the facts and evidence.  
Luallen, supra.



4.  Claim of CUE in an August 1977 rating decision which 
denied service connection for sinusitis

In this case, the veteran is alleging CUE in an August 1977 
rating decision in which the RO denied service connection for 
sinusitis.  That decision, however, was subsumed on appeal by 
a December 1978 Board decision which affirmed the RO's denial 
of service connection for sinusitis.  Thus, the rating 
decision which the veteran now alleges was clearly and 
unmistakably erroneous is the same decision which was 
reviewed by the Board in December 1978.  The August 1977 
rating decision has been subsumed by the 1978 Board decision.  
38 C.F.R. § 20.1104.

To the extent that the veteran and his representative believe 
that the issue in question was not adequately addressed by 
the Board in its December 1978 decision, such a contention is 
properly raised in a motion submitted to the Board requesting 
review of the Board's decision for CUE, rather than by 
pursuing a claim for revision of the RO decision based upon 
CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Where the rating decision is deemed subsumed by a supervening 
Board decision, then as a matter of law the rating decision 
itself cannot be the subject of a claim of CUE.  Rather, in 
such a case, the claimant "must proceed before the Board" and 
urge that there was CUE in the Board decision.  Brown v. 
West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

The Court has held that in a case where the law and not the 
evidence is dispositive, as here, the claim should be denied, 
or the appeal to the Board terminated, because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
as the law does not allow review of the subsumed rating 
decision for CUE in the absence of consideration of the Board 
decision into which the rating decision was subsumed, the 
veteran's claim that there was CUE in the August 1977 RO 
decision must be dismissed.




ORDER

New and material evidence has been received to reopen a claim 
for service connection for a cervical spine disorder, to 
include fibrositis and osteoarthritis of the cervical spine, 
and the claim is reopened; the appeal is granted to this 
extent only.

New and material evidence has been received to reopen a claim 
of entitlement to the service connection for sinusitis, and 
the claim is reopened; the appeal is granted to this extent 
only.

The claim that there was CUE in an August 30, 1977 rating 
decision which denied service connection for fibrositis and 
osteoarthritis of the cervical spine is denied.

The claim that there was CUE in an August 30, 1977 rating 
decision which denied service connection for sinusitis is 
dismissed for lack of legal merit.


REMAND

Private medical statements dated in 2003 and 2007 provide 
opinions relating joint disease of the cervical and thoracic 
spines and the 2007 opinion which relates joint disease of 
the cervical, thoracic, and lumbar spine disorders to the 
veteran's service are favorable to the veteran's claims.  
Private medical statements dated in 2003 provide opinions 
relating sinusitis disorders to the veteran's service are 
favorable to the veteran's claim.  

However, the medical evidence of record does not document 
whether the veteran continues to manifest each of the claimed 
disorders.  It is clear that there are additional records, 
particularly private clinical records, which have not been 
sought which might be relevant to the claim.  Moreover, 
additional discussion of the unfavorable evidence is 
required.  Further development of the claims is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain private clinical records from 
Dr. Riegel and Dr. Cohen.  Afford the 
veteran an opportunity to identify any 
other provider or facility with available 
records which might be relevant to his 
claims for service connection for 
cervical, thoracic, or lumbar spine 
disorders or sinusitis.  

2.  The veteran should be scheduled for 
appropriate orthopedic examination.  The 
examiner should review the service medical 
records, including in light of a 
commendation which states the veteran 
served in combat, and post-service 
clinical records, as well as records and 
history pertaining to occupational and 
employment history.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should assign diagnoses 
appropriate for each cervical, thoracic, 
and lumbar spine disorder currently 
manifested.  The examiner should answer 
the following questions:

*	Does the record establish that it is 
more likely than not (i.e., probability 
equal to or greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran has a cervical spine 
disorder, a thoracic spine disorder, or a 
lumbar spine disorder which had its onset 
during service or is in any other way 
causally related to service? 

In responding to these questions, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as compared 
to the history as provided by the veteran.

3.  The veteran should be scheduled for 
appropriate otorhinolaryngology 
examination.  The examiner should review 
the service medical records, including in 
light of a commendation which states the 
veteran served in combat, and post-service 
clinical records, as well as records and 
history pertaining to occupational and 
employment history.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should assign diagnoses 
appropriate for sinus disorder currently 
manifested.  The examiner should answer 
the following question:

*	Does the record establish that it is 
more likely than not (i.e., probability 
equal to or greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran has a sinus disorder 
which had its onset during service or is 
in any other way causally related to 
service, including as secondary to an 
illness for which the veteran was treated 
in service?

In responding to these questions, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as compared 
to the history as provided by the veteran.

4.  Thereafter, the record should be 
reviewed, and, if any additional 
development is indicated, such development 
should be conducted.  Then, the issues 
remaining on appeal should be 
readjudicated.  If any benefit sought 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on each claim for 
benefits, to include any applicable law 
and regulations not previously provided, 
as well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order. The Board intimates no 
opinion as to the ultimate outcome of this case. 
The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
LINDA A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


